Citation Nr: 1041046	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  98-08 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for skin disability, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney-at-Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1987 and 
from January 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Portland, Phoenix and Los 
Angeles.

In March 2000 and July 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

In December 2009, the Board denied service connection for skin 
disability.  The Veteran appealed the Board's December 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2010 Order, the Court granted a 
Joint Motion for Remand (Joint Motion) filed by both the Veteran 
and VA's Office of General Counsel and vacated and remanded the 
Board's December 2009 decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required on his part.


REMAND

In the Joint Motion, both parties argued that the Board had 
failed to ensure compliance with its July 2008 remand, in 
violation of Stegall v. West, 11 Vet. App. 268 (1998), with 
respect to securing an appropriate medical opinion.  
Specifically, both parties argued in the Joint Motion that a 
January 2009 VA examination was scheduled in compliance with the 
July 2008 remand, but the VA examiner, in addressing the etiology 
of the skin disorder, offered an opinion that he could not 
resolve the issue of whether or not the Veteran's diagnosed skin 
disorder was due to service without resort to "mere 
speculation."  Both parties contended in the Joint Motion that 
the VA examiner's January 2009 opinion was inadequate and not in 
compliance with the Board's July 2008 remand instructions.  Both 
parties then requested that VA afford the Veteran another 
examination.

The Board observes in this regard that an examination is not per 
se inadequate merely because an examiner concludes that he or she 
is unable to offer a nonspeculative opinion.  Rather, the Court 
has held that, if an examiner concludes that a nonspeculative 
opinion cannot be offered, he or she must explain the basis for 
such an opinion or the basis must otherwise be apparent from the 
evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  
In any event, because the Joint Motion accepted by the Court has 
indicated that another VA examination is necessary, and because 
the Board is bound by the Court's September 2010 Order, the Board 
will remand the case for that purpose.  

The RO also should attempt to obtain the Veteran's up-to-date VA 
and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and/or 
his representative and ask them to identify 
all VA and non-VA clinicians who have treated 
him for a skin disability, to include as due 
to an undiagnosed illness, since his 
separation from active service.  Obtain all 
VA treatment records dated which have not 
been obtained already.  Once signed releases 
are received from the Veteran, obtain all 
private treatment records which have not been 
obtained already.  A copy of any response(s), 
to include a negative reply and any records 
obtained, should be included in the claims 
file and communicated to the Veteran.

2.  Then, the RO should schedule the Veteran 
for appropriate examination(s) to determine 
the nature and etiology of the Veteran's skin 
disorder.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner should address 
whether the Veteran has a disability 
manifested by skin rash, infections, or sores 
and, if so, whether such disability is a 
diagnosed condition.  If a skin disability is 
diagnosed, then the examiner should state 
whether it is at least as likely (i.e., a 
50 percent or greater probability) that any 
diagnosed skin condition is related to active 
service or any incident of such service.  

The examiner also should state whether there 
are objective manifestations of a disability 
manifested by a skin rash, infections, or 
sores which cannot be attributed to a 
diagnosed illness.  If so, then the examiner 
should be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was incurred during active service 
during the Gulf War or whether the 
undiagnosed illness was caused by a 
supervening condition or event.  

A complete rationale must be provided for any 
opinion(s) expressed.  If any opinion and 
supporting rationale cannot be provided 
without resorting to mere speculation, then 
the examiner(s) should state whether the 
inability to provide a definitive opinion was 
due to a need for further information or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's claimed skin disability.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for skin 
disability, to include as due to an 
undiagnosed illness.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).	

